UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                                    No. 97-4607
ERIC DEMETRIUS HUZZEY, a/k/a Eric
D. Mobley, a/k/a Pop,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Greenbelt.
Peter J. Messitte, District Judge.
(CR-96-261-PJM)

Submitted: June 9, 1998

Decided: June 30, 1998

Before NIEMEYER and HAMILTON, Circuit Judges, and
HALL, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Arcangelo M. Tuminelli, Baltimore, Maryland, for Appellant. Debo-
rah A. Johnston, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Appellant Eric Demetrius Huzzey of one count
each of conspiracy to possess with intent to distribute and to distribute
crack cocaine and possession with intent to distribute cocaine and two
counts of distributing crack cocaine. Huzzey's counsel has filed a
brief pursuant to Anders v. California, 386 U.S. 738 (1967), challeng-
ing whether the district court erroneously allowed a Government wit-
ness to testify about a statement made by Huzzey, whether Huzzey
was entitled to an adjustment in his base offense level pursuant to
USSG § 3B1.21 because he was a minor participant in the conspiracy,
and whether the district court erroneously calculated the amount of
drugs attributable to Huzzey. Finding no reversible error, we affirm.

Huzzey was part of a conspiracy which distributed crack cocaine
from the sportswear shop where he worked. The record shows that
Huzzey made several direct sales of crack cocaine and facilitated
numerous others. Officers arrested the conspirators after one of the
"customers" was arrested and agreed to cooperate with authorities.

At trial, one of the investigators testified, over defense objection,
that Huzzey told the investigator that his name was"Pop" while he
was being booked. Huzzey alleges that this testimony should have
been suppressed because the Government violated Fed. R. Crim. P.
16(a)(1)(A) by failing to notify the defense of the statement prior to
trial.2 We disagree. Rule 16 only requires the Government to disclose
defendants' statements made in response to interrogation, and it is
well settled that routine booking questions, such as asking a defen-
dant's name, which are not intended to elicit incriminating responses
_________________________________________________________________
1 U.S. Sentencing Guidelines Manual (1995).
2 Huzzey alleges that the error was material because the defense theory
at trial was that the police arrested the wrong person.

                    2
do not amount to interrogation. See Pennsylvania v. Muniz, 496 U.S.
582, 600-02 (1990); United States v. D'Anjou, 16 F.3d 604, 608-09
(4th Cir. 1994). In the present case, there is nothing in the record sug-
gesting that police intended to elicit an incriminating response when
they asked Huzzey for his name.

We reject Huzzey's assertion that the district court should have
given him a downward adjustment to his base offense level pursuant
to USSG § 3B1.2 because he was a minor participant in the conspir-
acy. The district court's determination concerning Huzzey's role in
the offense is factual in nature and is reviewed for clear error. United
States v. Arnoldt, 947 F.2d 1120, 1128 (4th Cir. 1991). In addition,
the burden was on Huzzey to show that he was entitled to the adjust-
ment, and we find that Huzzey failed to meet this burden. See United
States v. Gordon, 895 F.2d 932, 935 (4th Cir. 1990). The record
shows that Huzzey sold crack cocaine on several occasions, both on
his own and for his employer. He also facilitated numerous other
transactions. As a result, we agree with the district court's finding that
Huzzey was more than a minor participant and find that the court's
decision not to grant the adjustment was not clearly erroneous.

Finally, we review the district court's factual determination con-
cerning the amount of drugs attributable to Huzzey for clear error and
find none here. See United States v. Lamarr, 75 F.3d 964, 972 (4th
Cir.), cert. denied, ___ U.S. #6D6D 6D#, 65 U.S.L.W. 3309 (U.S. Oct. 21,
1996) (No. 95-9398); D'Anjou, 16 F.3d at 614. As a member of a
conspiracy, Huzzey was accountable for all of the drugs reasonably
foreseeable to him. See United States v. Irvin , 2 F.3d 72, 78 (4th Cir.
1993); United States v. Gilliam, 987 F.2d 1009, 1012-13 (4th Cir.
1993). As discussed above, the record shows that Huzzey was
involved in numerous drug transactions, either directly or indirectly.
The probation officer attributed over 4000 grams of crack cocaine to
Huzzey as a result of these transactions, and Huzzey failed to present
any evidence, beyond mere conclusory allegations, to dispute these
findings. See United States v. Terry, 916 F.2d 157, 162 (4th Cir.
1990) (defendant bears the burden of showing that the information in
the presentence report is inaccurate; mere objections are insufficient).

We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.

                     3
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

We therefore affirm Huzzey's convictions and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    4